Title: From Thomas Jefferson to Bernard Peyton, 13 June 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 13. 23.
I requested you in a former letter to assure mr James Rawlings that as soon as I could get my tobo to market I would draw on you in his favor for a balance due the mutual assurance co. I have accdly drawn on you this day for a sum of about 89 or 90.D.I had formerly desired mr Ritchie to apply to you annually for my subscription to the Enquirer, and supposing it regularly paid, I had not even examd your account to assure myself of it. his agent called on me lately for long arrearages amounting to about 60.D. I write mr Ritchie this day that you will pay the account adding also for some laws furnished.affectly yoursTh:J.